Evans, P. J.
1. Where the judge certifies a bill of exceptions, he is without jurisdiction to certify, under a supplemental certificate, certain statements as explanatory of the circumstances under which the first certificate was made.
2. A suit was brought by a sheriff, for the use of the plaintiff in fi. fa., to recover for the breach of a forthcoming bond, in which suit the plaintiff’s attorney had a personal interest. A verdict was directed by the court in favor of the plaintiff. The defendant sued out a bill of exceptions. After the expiration of the time within which service could have been legally perfected, the following acknowledgments of service were endorsed upon the bill of exceptions: “Due and legal service of the within bill of exceptions is hereby acknowledged, and all other .and further service or notice is hereby waived. J. E. Beeland, Sheriff.” “Service of the within bill of exceptions is hereby acknowledged; no right as to proper time waived. R. S. Foy & W. F. Weaver, attys. for defendant in error.” Held, that the bill of exceptions must be dismissed. Moss v. Burch, 99 Ga. 94 (24 S. E. 865); Dunlap v. Seals, 130 Ga. 350 (60 S. E. 851).

Writ of error dismissed.


All the Justices concur.